Exhibit 10.1



ENDO HEALTH SOLUTIONS INC.


EXECUTIVE EMPLOYMENT AGREEMENT




THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 8th day of
March 2013 and is effective upon expiration of the scheduled term of Executive’s
current Employment Agreement, and thus as of June 1, 2013 (the “Effective
Date”), by and between Endo Health Solutions Inc. (the “Company”) and Alan G.
Levin (“Executive”) (hereinafter collectively referred to as “the parties”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.
Term. The term of Executive’s employment under this Agreement shall be for the
period commencing on the Effective Date and ending, subject to earlier
termination as set forth in Section 6, on March 31, 2014 (the “Employment
Term”).

2.
Employment. During the Employment Term:

(a)
Executive will serve as the Executive Vice President, Chief Financial Officer of
the Company, as well as the principal financial officer for SEC reporting
purposes, and shall report directly to the Chief Executive Officer of the
Company (the “CEO”). Executive shall perform the duties, undertake the
responsibilities, and exercise the authorities customarily performed, undertaken
and exercised by persons situated in a similar executive capacity at a similar
company. If, at any time, Executive is elected as a director of the Company or
as a director or officer of any of the Company’s subsidiaries, Executive will
fulfill Executive’s duties as such director or officer without additional
compensation.

(b)
Executive shall devote his full-time business attention to the business and
affairs of the Company. Executive may serve on up to two outside corporate
boards or committees, subject to the approval of the CEO and the Board of
Directors. Executive may also serve on civil or charitable boards or committees
as long as such service does not interfere with the performance of his
responsibilities hereunder and subject to the Company's code of conduct and
other applicable policies as in effect from time to time. Executive may manage
personal and family investments and affairs, participate in industry
organizations and deliver lectures at educational institutions, so long as such
activities do not interfere with the performance of Executive’s responsibilities
hereunder.

(c)
Executive shall be subject to and shall abide by each of the Company’s personnel
policies applicable and communicated in writing to senior executives.


        

--------------------------------------------------------------------------------





3.
Annual Compensation.

(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $670,000 per annum or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives,
but no less frequently than monthly. Such Base Salary shall be reviewed at least
annually by the Board or by the Compensation Committee of the Board (the
“Committee”), with consideration given to recommendations by the CEO, and may be
increased in the sole discretion of the Committee, but in no event shall it be
decreased without Executive’s express written consent.

(b)
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, beginning with the 2013 fiscal year, Executive shall be
eligible to receive a target annual cash bonus of 55% of the Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”). The actual
bonus, if any, paid to Executive may be more or less than the Target Bonus and
shall be payable based upon the achievement of certain performance targets set
by the Committee in its sole discretion, taking into account the recommendation
of the Chief Executive Officer, or such other criteria so established by the
Committee. Such annual cash bonus (“Incentive Compensation”) shall be paid in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved.

(c)
Equity Compensation Plans. To the extent the Company determines to award stock
options, restricted stock units or other similar consideration to management
personnel based upon duration of employment, status as an officer of the Company
or achievement of performance targets, or any combination of the foregoing,
Executive shall be permitted to participate in such programs. For each fiscal
year during the Employment Term, Executive shall be eligible to receive
equity-based compensation in an amount equal up to two hundred percent (200%) of
the Base Salary for such fiscal year (or such lesser (including zero) or greater
percent of the Salary for such fiscal year as is recommended in good faith to
the Compensation Committee by the CEO and approved by the Compensation
Committee) All such equity-based awards shall be subject to the terms and
conditions set forth in the applicable plan and agreements, and in all cases
shall be as determined by the Compensation Committee.






2
        

--------------------------------------------------------------------------------



 
4.
[Intentionally Omitted.]

5.
Other Benefits.

(a)
Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company and made available to employees generally, including, without
limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to employees of the Company generally.

(b)
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to other senior executives of the Company
including, but not limited to, the Company’s deferred compensation plans and any
supplemental retirement, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. Unless otherwise
provided herein, Executive’s participation in such plans shall be on the same
basis and terms, as other senior executives of the Company. No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder.

(c)
Fringe Benefits and Perquisites. During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company to its senior executives, on terms and conditions that are no less
favorable to Executive than those that apply to other senior executives of the
Company; provided, however, that in lieu of financial counseling benefits
provided to other senior executives, Executive may elect to utilize the services
of a personal financial counselor selected by Executive and, if so elected, the
Company shall reimburse Executive for the reasonable costs incurred by Executive
in using such counselor up to the maximum costs that the Company would have
incurred had Executive elected to use the Company-provided financial counseling
services. For the avoidance of doubt, Executive shall not be entitled to any
excise tax gross-up under Section 280G or Section 4999 of the Internal Revenue
Code (or any successor provision) or any other tax gross-up.

(d)
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the


3
        

--------------------------------------------------------------------------------



Company’s travel and entertainment policy in effect from time to time. Such
reimbursement shall be made as soon as practicable and in no event later than
the end of the calendar year following the calendar year in which the expenses
were incurred.
(e)
Office and Facilities. During the Employment Term, Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company, which facilities shall be adequate for the performance of
Executive’s duties hereunder. Notwithstanding the foregoing, Executive shall be
permitted, from time to time and to the extent reasonably requested by
Executive, to perform his duties hereunder at a location other than at the
Company's headquarters, providing that doing so does not unreasonably interfere
with the performance of Executive's responsibilities hereunder.

(f)
Motor Vehicle Allowance. During the Employment Term, Executive shall be entitled
to use of an automobile mutually acceptable to Executive and the Company. The
Company shall reimburse Executive for all operating expenses relating thereto
upon Executive’s submission of appropriate documentation as set forth in
Section 5(d). Notwithstanding the above, in lieu of receiving use of an
automobile, Executive may elect to use a car service to transport Executive
between the Company's headquarters and any airport, train station or temporary
lodging that Executive uses in connection with his working at Company
headquarters and, if so elected, the Company shall reimburse Executive for such
reasonable costs incurred by Executive in using such car service up to $18,000
during the Employment Term. The Company shall determine the actual value, if
any, of Executive’s non-business use of such automobile or car service and will
furnish Executive with a W-2 Wage and Tax Statement to be included in
Executive’s income tax returns, in accordance with prevailing Internal Revenue
Service regulations.

(g)
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:

(i)
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four weeks per year; vacation must be taken at such time or times
as approved by the CEO; and

(ii)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

6.
Termination. The Employment Term and Executive's employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive's termination
of employment during the Employment Term or upon expiration of the Employment
Term that would


4
        

--------------------------------------------------------------------------------



preclude Executive from having a “separation from service” from the Company
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), upon expiration of the Employment Term.
(a)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of three
months or more under an accident and health plan covering employees of the
Company. Executive shall be entitled to the compensation and benefits provided
for under this Agreement for any period prior to Executive’s termination by
reason of Disability during which Executive is unable to work due to a physical
or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.

(b)
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.

(c)
Cause. The Company may terminate Executive’s employment for “Cause” by providing
a Notice of Termination (as defined in Section 7 below) that notifies Executive
of his termination for Cause, effective as of the date of such notice. “Cause”
shall mean, for purposes of this Agreement: (a) the continued failure by
Executive to use good faith efforts in the performance of Executive’s duties
under this Agreement (other than any such failure resulting from Disability or
other allowable leave of absence); (b) the criminal felony indictment of
Executive by a court of competent jurisdiction; (c) the engagement by Executive
in misconduct that has caused, or is reasonably likely to cause, material harm
(financial or otherwise) to the Company; such harm may be caused by, without
limitation, (i) the disclosure of material secret or Confidential Information
(as defined in Section 11(d)) of the Company or any of its subsidiaries, (ii)
the debarment of the Company or any of its subsidiaries by the U.S. Food and
Drug Administration or any successor agency (the “FDA”), or (iii) the
registration of the Company or any of its subsidiaries with the U.S. Drug
Enforcement Administration of any successor agency (the “DEA”) to be revoked;
(d) the debarment of Executive by the FDA, (e) the continued material breach by
Executive of this Agreement, or (f) Executive makes, or is found to have made, a
knowingly false certification relating to the Company's financial statements.
Notwithstanding the foregoing, prior to having “Cause” for Executive’s
termination (other than as described in clauses (b) and (d) thereof), the
Company must deliver a written demand to Executive which specifically identifies
the conduct that may provide grounds for Cause, and Executive must have failed
to cure such conduct (if curable) within fifteen (15) days after such demand.
Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company.


5
        

--------------------------------------------------------------------------------



(d)
Without Cause. The Company may terminate Executive’s employment other than for
Cause, Disability or death. The Company shall deliver to Executive a Notice of
Termination (as defined in Section 7 below) not less than thirty (30) days prior
to the termination of Executive’s employment other than for Cause, Disability or
death, and the Company shall have the option of terminating Executive’s duties
and responsibilities prior to the expiration of such thirty-day notice period.

(e)
Good Reason. Executive may terminate employment with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means any of the following: (a) a material diminution in
Executive’s salary or benefits; (b) a material diminution, without Executive’s
written consent, of his position, responsibilities, duties or authorities from
those in effect immediately following January 1, 2013; (c) any change in
reporting structure such that Executive is required to report to someone other
than the CEO or the Board of Directors of the Company; (d) the Company changing
its headquarters to a location that results in a one-way commute that is on
average greater than two hours and forty-five minutes from Executive’s current
residence in New York, New York; or (e) any material breach by the Company of
its obligations under this Agreement (including, without limitation, Section 5).
Executive shall provide notice of the existence of the Good Reason condition
within ninety (90) days of the date Executive learns of the condition, and the
Company shall have a period of thirty (30) days during which it may remedy the
condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder.

(f)
Without Good Reason. Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period.

7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice, in the manner described in Section 16(h)).

8.
Compensation Upon Termination. Upon termination of Executive’s employment during
the Employment Term (or, to the extent explicitly provided for in Sections 8(f)
and 8(g)


6
        

--------------------------------------------------------------------------------



below, upon expiration of the Employment Term), Executive shall be entitled to
the following benefits:
(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall provide Executive with the following
payments and benefits:

(i)
any accrued and unpaid Base Salary;

(ii)
any Incentive Compensation earned but unpaid in respect of any completed fiscal
year preceding the termination date;

(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date;

(iv)
any accrued and unpaid vacation pay;

(v)
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date; and

(vi)
any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.



(the foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively
referred to as the “Accrued Compensation”).
(b)
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay Executive:

(i)
the Accrued Compensation; and

(ii)
an amount equal to the product of (A) the Incentive Compensation that Executive
would have been entitled to receive in respect of the fiscal year in which
Executive’s termination date occurs, had Executive continued in employment until
the end of such fiscal year, which amount shall be determined based on the
Company’s actual performance for such year relative to the Company performance
goals applicable to Executive (but without any exercise of negative discretion
with respect to Executive in


7
        

--------------------------------------------------------------------------------



excess of that applied either to senior executives of the Company generally for
the applicable performance period or in accordance with the Company's historical
past practice), and (B) a fraction (x) the numerator of which is the number of
days in such fiscal year through termination date and (y) the denominator of
which is 365; such amount (the “Pro-Rata Bonus”) shall be payable in a cash lump
sum payment at the time such bonus or incentive awards are payable to other
participants (but no later than March 15 of the following calendar year).
Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s Company-provided monthly Disability
insurance benefit.
(c)
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay Executive’s beneficiaries:

(i)
the Accrued Compensation, and

(ii)
the Pro-Rata Bonus.

(d)
Termination by the Company Other Than for Cause, Disability or Death, or by
Executive with Good Reason, Other Than in Connection with a Change of Control.
If Executive’s employment by the Company shall be terminated by the Company
other than for Cause, Disability or death, or by Executive with Good Reason, in
any such case either prior to a Change of Control or more than twenty-four (24)
months following a Change of Control, then, subject to Section 16(g) of this
Agreement, Executive shall be entitled to the benefits provided in this Section
8(d):

(i)
the Company shall pay to Executive the Accrued Compensation;

(ii)
the Company shall pay to Executive the Pro-Rata Bonus;

(iii)
the Company shall pay to Executive as severance pay and in lieu of any further
Base Salary or other compensation or benefits not described in clauses (i),
(ii), (iv), or (v) for periods subsequent to the termination date, an amount in
cash, which amount shall be payable in a lump sum payment within sixty (60) days
following such termination (subject to Section 10), equal to one and one-half
(1.5) times the sum of (A) Executive’s Base Salary and (B) the Target Bonus;


8
        

--------------------------------------------------------------------------------



(iv)
accelerated vesting, non forfeitability and exercisability, as of the
termination date, of a portion of Executive's outstanding equity awards, as
described in Exhibit A; and

(v)
the Company shall provide Executive and Executive's dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the time of
Executive’s employment termination, for two (2) years following such termination
on terms no less favorable to Executive and Executive’s dependents (including
with respect to payment for the costs thereof) than those in effect immediately
prior to such termination, which coverage shall become secondary to any coverage
provided to Executive by a subsequent employer and to any Medicare coverage for
which Executive becomes eligible. After such two-year period, Executive and
Executive's dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.

(e)
Termination by the Company Other Than for Cause, Disability or Death, or by
Executive with Good Reason Following a Change of Control. If Executive’s
employment by the Company shall be terminated by the Company other than for
Cause, Disability or death, or by Executive with Good Reason, in any such case
within twenty-four (24) months following a Change of Control, then in lieu of
the amounts due under Section 8(d) above and subject to the requirements of
Section 16(g) of this Agreement, Executive shall be entitled to the benefits
provided in this Section 8(e):

(i)
the Company shall pay Executive any Accrued Compensation;

(ii)
the Company shall pay Executive any Pro-Rata Bonus;

(iii)
the Company shall pay Executive as severance pay and in lieu of any further Base
Salary or other compensation and benefits, not described in clauses (i), (ii),
or (iv) for periods subsequent to the termination date, an amount in cash, which
amount shall be payable in a lump sum payment within sixty (60) days following
such termination (subject to Section 10), equal to one and one-half (1.5) times
the sum of (A) Executive’s Base Salary and (B) the Target Bonus; and


9
        

--------------------------------------------------------------------------------



(iv)
the Company shall provide Executive and Executive's dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the time of
Executive’s employment termination, for two (2) years following such termination
on terms no less favorable to Executive and Executive’s dependents (including
with respect to payment for the costs thereof) than those in effect immediately
prior to such termination, which coverage shall become secondary to any coverage
provided to Executive by a subsequent employer and to any Medicare coverage for
which Executive becomes eligible. After such two-year period, Executive and
Executive's dependents who are qualified beneficiaries shall be entitled, at
Executive’s election and cost, to eighteen (18) months of continuation coverage
at COBRA rates.

(f)
Expiration of Scheduled Employment Term. If Executive or the Company terminates
employment of Executive upon expiration of the Employment Term on March 31,
2014, Executive shall be entitled to the benefits provided in this Section 8(f):

(i)
the Company shall pay Executive any Accrued Compensation; and

(ii)
the Company shall pay to Executive a Pro-Rata Bonus.

(g)
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(d)(v) and 8(e)(iv) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.

9.
Change of Control.

(a)
“Change of Control” means and shall be deemed to have occurred upon the first of
the following events to occur:

(i)
Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of paragraph (iii) below; or


10
        

--------------------------------------------------------------------------------



(ii)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv)
The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an


11
        

--------------------------------------------------------------------------------



Affiliate of the Company and any other Person), other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity
(A) at least 60% of the combined voting power of the voting securities of which
are owned by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition
and (B) the majority of whose board of directors immediately following such sale
or disposition consists of individuals who comprise the Board immediately prior
thereto.
For purposes of this Section 9, “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 15(d)
thereof, except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(b)
Golden Parachute Tax. If any payment or benefit to be made or provided to or for
the benefit of Executive (including any payment or benefit received pursuant to
this Agreement or otherwise) would be (in whole or part) subject to the excise
tax imposed by Section 4999 of the Code, or any successor provision thereto, or
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
such payments or benefits shall be reduced to the extent necessary to make such
payments and benefits not subject to such Excise Tax: first, by reducing any
cash severance amount under Section 8(d)(iii) or 8(e)(iii); second, by reducing
any other cash payment to be made to Executive; third, by cancelling the
acceleration of vesting of any outstanding equity-based compensation awards that
are subject to performance vesting; and fourth, by cancelling the acceleration
of vesting of any equity-based compensation awards that are not subject to
performance-based vesting, but only if each such reduction results in a higher
after-tax payment or benefit to Executive after taking into account the Excise
Tax and any additional taxes Executive would pay if such payment or benefit were
not reduced.


12
        

--------------------------------------------------------------------------------



10.
Section 409A. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) no amounts shall be paid to Executive under
Section 6 of this Agreement until Executive would be considered to have incurred
a separation from service from the Company within the meaning of Section 409A of
the Code, and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s separation from service (or death, if earlier), with interest from
the date such amounts would otherwise have been paid at the short-term
applicable federal rate, compounded semi-annually, as determined under Section
1274 of the Code for the month in which .payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on Executive under Section 409A of the Code.

11.
Records and Confidential Data.

(a)
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company will make available to Executive,
or Executive will develop and have access to, certain Confidential Information
(as defined below) of the Company and its subsidiaries. Executive acknowledges
and agrees that any and all Confidential Information learned or obtained by
Executive during the course of Executive’s employment by the Company or
otherwise, whether developed by Executive alone or in conjunction with others or
otherwise, shall be and is the property of the Company and its subsidiaries.

(b)
Confidential Information will be kept confidential by Executive, will not be
used in any manner that is detrimental to the Company, will not be used other
than in connection with Executive’s discharge of Executive’s duties hereunder,
and will be safeguarded by Executive from unauthorized disclosure; provided,
however, that Confidential Information may be disclosed by Executive (v) to the
Company and its affiliates, or to any authorized agent or representative of any
of them, (w) in connection with performing his duties hereunder, (x) when
required to do so by law or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, provided that Executive notify the
Company prior to such disclosure, (y) in the course of any proceeding under
Sections 13 or 14 of this Agreement or (z) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.

(c)
Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that is in his possession or
control and Executive will destroy all of his copies of any analyses,
compilations, studies


13
        

--------------------------------------------------------------------------------



or other documents prepared by Executive or for Executive’s use containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 11(c).
(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its subsidiaries,
including, without limitation,

(i)
trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

(ii)
information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

(iii)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its subsidiaries containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligation’s shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.



(e)
Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) his personal papers and other materials of a personal nature, including,
without limitation, photographs, correspondence, personal diaries, calendars,
personal files, rolodex (and paper/electronic equivalents) and phone books (so
long as no such materials are covered by any Company hold order), (ii) documents
relating


14
        

--------------------------------------------------------------------------------



to his personal entitlements and obligations, and (iii) information that is
necessary for his personal tax purposes.
12.
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.

(a)
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company as well as the goodwill and competitive business of the
Company, Executive agrees, during the Employment Term and for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company, not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company. For purposes of this covenant,
“solicit” or “solicitation” means directly or indirectly influencing or
attempting to influence employees of the Company to cease employment with the
Company (except in the course of Executive’s duties to the Company) or to become
employed with any other person, partnership, firm, corporation or other entity.
Executive agrees that the covenants contained in this Section 12(a) are
reasonable and desirable to protect the Confidential Information of the Company,
provided, that solicitation through general advertising not targeted at the
Company’s employees or the provision of references shall not constitute a breach
of such obligations.

(b)
Covenant Not to Compete.

(i)
To protect the Confidential Information and other trade secrets of the Company
as well as the goodwill and competitive business of the Company, Executive
agrees, during the Employment Term and for a period of eighteen (18) months
after Executive’s cessation of employment with the Company, that Executive will
not, except in the course of Executive’s employment hereunder, directly or
indirectly manage, operate, control, or participate in the management,
operation, or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, or render services or advice to, any
third party, or any business, whose products compete (including as described
below) with the material products (both on market and in development) of the
Company (disregarding any non-pain management products that were not products
promoted by the Company during the last two years); provided, however, that
Executive may in any event (w) own up to a 5% passive ownership interest in any
public or private entity, (x) be employed by, or otherwise have material
association with, any business whose products compete with the material products
of the Company so long as his employment or association is with a separately
managed and operated division or affiliate of such business that does not
compete with the Company, and (y) serve on the board of any business whose
products compete with the Company as an immaterial part of its overall business,
provided that he recuses himself fully and completely from all matters relating
to such products.


15
        

--------------------------------------------------------------------------------



(ii)
For purposes of this Section 12(b), any third party, or any business, whose
products compete includes any entity with which the Company has a product(s)
licensing agreement at the end of the Employment Term and any entity with which
the Company is at the time of termination, to the knowledge of Executive (as
reflected by the deliberations of the Company’s senior leadership team),
negotiating, and eventually concludes within twelve (12) months of the
Employment Term, a product licensing or acquisition agreement.

(c)
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its subsidiaries, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or officer, will make any statement that
disparages Executive or encourages or induces others to disparage Executive. The
term “disparage” includes, without limitation, comments or statements adversely
affecting in any manner (i) the conduct of the business of the Company Entities
and Persons or Executive, or (ii) the business reputation of the Company
Entities and Persons or Executive. Nothing in this Agreement is intended to or
shall prevent either party from providing, or limiting testimony in response to
a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law, or in
arbitration under Section 14.

(d)
Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive’s service with the
Company by providing truthful information. The Company agrees to promptly
reimburse Executive for reasonable expenses (including attorneys’ fees and other
expenses of counsel) reasonably incurred by Executive, in connection with
Executive’s cooperation pursuant to this Section 12(d). Such reimbursements
shall be made as soon as practicable, and in no event later than the calendar
year following the year in which the expenses are incurred. Executive agrees
that, in the event Executive is subpoenaed by any person or entity (including,
but not limited to, any government agency) to give testimony (in a deposition,
court proceeding or otherwise) which in any way relates to Executive’s
employment by the Company, Executive will, to the extent not legally prohibited
from doing so, give prompt notice of such request to the Chief Legal Officer of
the Company so that the


16
        

--------------------------------------------------------------------------------



Company may contest the right of the requesting person or entity to such
disclosure before making such disclosure. Nothing in this provision shall
require Executive to violate Executive’s obligation to comply with valid legal
process.
(e)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 12 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 12 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(f)
Survive. Executive’s obligations under this Section 12 shall survive the
termination of the Employment Term.

13.
Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections 11 or 12 hereof in any Federal or
state court sitting in the State of Delaware, or, at the Company’s election, in
any other state in which Executive maintains Executive’s principal residence or
Executive’s principal place of business. Executive hereby submits to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company to obtain that injunctive relief, and
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law.

14.
Resolution of Disputes. Any claim or dispute arising out of or relating to this
Agreement, any other Company Arrangement, Executive’s employment with the
Company, or any termination thereof (collectively, “Covered Claims”) shall
(except to the extent otherwise provided in Section 13 with respect to certain
requests for injunctive relief) be resolved by binding confidential arbitration,
to be held in the Borough of Manhattan in New York City, in accordance with the
Commercial Arbitration Rules (and not the National Rules for Resolution of
Employment Disputes) of the American Arbitration Association and this Section
14. The arbitrators, of which there shall be no less than three, shall set forth
in writing, and in reasonable detail, the basis for any award they render.
Judgment upon such award may be entered in any court having jurisdiction
thereof. Upon any decision by the arbitrators awarding Executive reimbursement
for any expenses (including, without limitation, reasonable attorneys’ fees and
other charges of counsel), the Company shall promptly pay (or, if already paid,
shall reimburse Executive for) any such expenses so awarded.




17
        

--------------------------------------------------------------------------------



15.
Representations and Warranties.

(a)
The Company represents and warrants that (i) it is fully authorized by action of
the Board of Directors of the Company (and of any other person or body whose
action is required) to enter into this Agreement and to perform its obligations
under it, (ii) the execution, delivery and performance of this Agreement by it
does not violate any applicable law, regulation, order, judgment or decree or
any agreement, arrangement, plan or corporate governance document (x) to which
it is a party or (y) by which it is bound, and (iii) upon the execution and
delivery of this Agreement by the parties, this Agreement shall be its valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

(b)
Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive's obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.

16.
Miscellaneous.

(a)
Successors and Assigns.

(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.


18
        

--------------------------------------------------------------------------------



(b)
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $10,000, incurred by Executive
in connection with the negotiation of this Agreement. Such reimbursement shall
be made as soon as practicable, but in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.

(c)
Indemnification. Executive shall be indemnified by the Company as provided in
Company's by-laws and Certificate of Incorporation. The obligations under this
paragraph shall survive termination of the Employment Term.

(d)
Right to Counsel. Executive acknowledges that Executive has had the opportunity
to consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.

(e)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of the Company with a copy to the Chief Executive Officer. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

(f)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.

(g)
Release of Claims. The termination benefits described in Sections 8(d) and 8(e)
of this Agreement shall be conditioned on Executive delivering to the Company, a
signed release of claims in the form of Exhibit B hereto within forty-five (45)
days or twenty-one (21) days, as may be applicable under the Age Discrimination
in Employment Act of 1967, as amended by the Older Workers Benefit Protection
Act, following Executive’s termination date, and not revoking Executive’s
consent to such release of claims within seven (7) days of such execution;
provided, however, that Executive shall not be required to release any rights
Executive may have to be indemnified by the Company under Section 16(c) of this
Agreement or under any other indemnification agreement entered into between
Executive and the Company.

(h)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at


19
        

--------------------------------------------------------------------------------



any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
(i)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, or other federal law applicable to
the employment arrangements between Executive and the Company. Any delay in
providing benefits or payments, any failure to provide a benefit or payment, or
any repayment of compensation that is required under the preceding sentence
shall not in and of itself constitute a breach of this Agreement, provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law.

(j)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

(k)
No Conflicts. Executive represents and warrants to the Company that Executive is
not a party to or otherwise bound by any agreement or arrangement (including,
without limitation, any license, covenant, or commitment of any nature), or
subject to any judgment, decree, or order of any court or administrative agency,
that would conflict with or will be in conflict with or in any way preclude,
limit or inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.

(l)
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement shall control, unless Executive
otherwise agrees in a writing that expressly refers to the provision of this
Agreement whose control he is waiving.

(m)
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(n)
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive’s employment.


20
        

--------------------------------------------------------------------------------



(o)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

(p)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

(q)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
ENDO HEALTH SOLUTIONS INC.




By:    /s/ DAVID P. HOLVECK    
Name:    David P. Holveck
Title:    President and CEO




By:    /s/ ALAN G. LEVIN    
Name:    Alan G. Levin
 



21
        

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A


The following outstanding equity awards held by Executive as of the Effective
Date are eligible for accelerated vesting in accordance with Section 8(d)(iv)
and subject to the terms and conditions provided herein (each, an "Eligible
Award"):


Type of Award
Grant Number
Grant Date
Total Number of Shares subject to Grant


Strike Price
Next Scheduled Vesting Date during the Term
Tranche of the Eligible Award that is Scheduled to Vest on the Next Vesting Date
during the Term (the "Eligible Tranche")


Earned Portion of the Eligible Tranche as of the Effective Date
Remainder of the Eligible Tranche that is Eligible for Vesting (the "Eligible
Portion")
Non-Qualified Stock Option (NQSO)
6995
2/19/2010
60,606
$20.61
2/19/2014
15,152
4,193
10,959
Restricted Stock Unit (RSU)
6581
2/19/2010
21,349
N/A
2/19/2014
21,349
5,908
15,441
Restricted Stock Unit (RSU)
9043
2/23/2011
16,368
N/A
2/23/2014
4,092
1,087
3,005
Restricted Stock Unit (RSU)
11446
2/22/2012
16,677
N/A
2/22/2014
4,169
1,119
3,050
Performance Share Unit (PSU)
9658
2/23/2011
16,368
N/A
12/31/2013
16,368
6,771
9,597






A-1
        

--------------------------------------------------------------------------------

Exhibit 10.1

Executive shall be entitled to: (i) immediate vesting of all of the Executive's
Incentive Stock Options granted on July 28, 2009, (ii) immediate vesting of the
Earned Portion of the Eligible Tranche as of the Effective Date, as provided in
the table above, and (iii) pro rata vesting of the Eligible Portion, as provided
in the table above, and such pro ration will be determined based on the number
of days the Executive was employed by the Company commencing with the Effective
Date and ending on the date of Executive's termination of employment hereunder,
relative to the number of days commencing with the Effective Date and ending on
the next scheduled vesting date of each Eligible Tranche, as provided in the
table above, provided, however, that the Eligible Portion of the Executive's PSU
award which shall become vested in accordance with (i) or (ii) above, shall
remain subject to the attainment of the performance targets at the end of the
applicable performance period which shall be determined by the Board after the
applicable year-end audit of the Company following the end of the performance
period.


Subject to the terms and conditions of this Agreement, the Eligible Tranche of
the Executive's RSU award that vests in accordance with this Exhibit A will be
settled by delivery of shares of the Company's common stock on the applicable
vesting date, as provided by the Executive's applicable award agreement.
Notwithstanding the above, a share of the Company's common stock shall be
treated as delivered on the applicable vesting date provided that it is
delivered on a date following the vesting date that is in the same calendar year
as the vesting date or, if later, by the fifteenth day of the third calendar
month following the vesting date. Subject to the terms and conditions of this
Agreement, the Eligible Tranche of the Executive's PSU award that vests in
accordance with this Exhibit A will be settled by delivery of shares of the
Company's common stock on the vesting date, as provided by the Executive's
applicable award agreement (generally, the date on which the Board determines
the number of the Company's common stock earned with respect to the PSU award
following the end of the applicable performance period). Notwithstanding the
above, earned shares of the Company's common stock shall be treated as delivered
on the applicable vesting date provided that they are delivered on a date
following the applicable vesting date that is in the same calendar year as the
applicable vesting date or, if later, by the fifteenth day of the third calendar
month following the applicable vesting date.





B-2
        

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made as of this ____ day of _________,
____, by and between Alan G. Levin (“Executive”) and Endo Health Solutions Inc.
(the “Company”).


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of ______ __, 2009, (the
“Employment Agreement”), Executive, for himself or herself, his or her
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or under any other indemnification agreement entered into between
Executive and the Company; (c) any rights Executive may have that arise under
(or that are preserved by) the Employment Agreement; (d) Executive’s ability to
bring appropriate proceedings to enforce the Release; (e) any rights or claims
Executive may have that cannot be waived under applicable law; (f) any claim
against any Releasee that brings a claim against Executive (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully


B-1
        

--------------------------------------------------------------------------------

Exhibit 10.1

satisfied any and all obligations whatsoever owed to Executive arising out of
Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.


2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.



3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, until the eighth (8th) day after Executive
shall have executed the Release and returned it to the Company, assuming that
Executive had not revoked Executive’s consent to the Release prior to such date.



4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.



5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.



6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A


B-2
        

--------------------------------------------------------------------------------

Exhibit 10.1

certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.


7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.



8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.





IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.




_____________________________        _______________________
ENDO HEALTH SOLUTIONS INC.        ALAN G. LEVIN





B-3
        